DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In U.S. Patents Cite. No. 1, the patent number “US830847” is misspelled. The correct patent number is “US8308478”.
In U.S. Patent Application Publications,
The patent application publication number for Cite. No. 1, “20170000736” is misspelled, as the number corresponds to a patent application publication titled ENCAPSULATED ACTIVE INGREDIENTS FOR CONTROLLED ENTERIC RELEASE to Poss et al, not Align Technology. It appears that the correct patent number, “20170007368”, was misspelled.
The patent application publication number for Cite. No. 2, “20150035187” is misspelled, as the number corresponds to a patent application publication titled METHOD FOR WARMING RUBBER AND WARMING DEVICE to Ogata, not Jo Yong-min. It appears that the correct patent number, “201500351872”, was misspelled.
The information disclosure statement filed 26 July 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
The IDS fails to include a copy of non-patent literature Cite. No. 2, “Invisible retainers” to McNamara and Brudon.
It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings were received on 26 July 2022.  These drawings are approved.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16a in fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments, see Remarks p. 8-9, filed 26 July 2022, with respect to the objections to the drawings, specification, and claims, and the rejections of claims 3 and 8 under 35 U.S.C. §112(a), have been fully considered and are persuasive.  The objections to the drawings, specification, and claims, and the rejections of claims 3 and 8 under 35 U.S.C. §112(a) of 26 April 2022 has been withdrawn. 
Applicant's arguments, see Remarks p. 9-12, with respect to the rejections of claims 1-8, 10, and 16-17 under 35 U.S.C § 103, filed 26 July 2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Tong et al and Paehl et al does not teach a bracket configured to secure an archwire on one or more teeth of a patient or an attachment configured to secure an orthodontic aligner, retainer, or positioner on one or more teeth of the patient as recited in claim 1, and that the rejections of claim 1 and dependent claims 2-8, 10, and 16-17 should be withdrawn. However, Paehl et al teaches a bracket configured to secure an archwire on one or more teeth of a patient (see para. 0012). The combination of Tong et al and Paehl et al does not teach an attachment configured to secure an orthodontic aligner, retainer, or positioner on one or more teeth of the patient as recited in claim 1, however, this claim language was added to the claims amended 26 July 2022, and was not originally in the claims filed 07 March 2022 that are addressed in the Office Action of 26 April 2022.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person having ordinary skill in the art would have been motivated to combine the teachings of Tong et al and Paehl et al in order to allow for reduction of the material used since the set of bracket blanks are not required to be made, would allow for less chance of error because everything is made in a single step, and would allow for the brackets to be customized.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (U.S. Application 2018/0153651 A1) in view of Paehl et al (U.S. Application 2016/0302884 A1) and further in view of Shivapuja et al (U.S. Publication No. 20160256240 A1). 

    PNG
    media_image1.png
    511
    565
    media_image1.png
    Greyscale

In regards to claim 1, Tong et al teaches a method (fig. 2) comprising a) creating, by a CAM method, a dentition model comprising one or more tooth models (200 in fig. 2; para. 0038), which model has, on a labial and/or palatal surface of the model, one or more orthodontic brackets (202 in fig. 2; para. 0038, 0044) connected to a tooth surface. 
Tong et al fails to teach one or more orthodontic brackets or attachments connected, on a tooth-facing side of the one or more brackets or attachments, to a tooth surface via at least one linker structure (4), which linker structure is embodied as a predetermined breaking point, wherein the one or more orthodontic brackets are configured to secure an archwire on one or more teeth of a patient, and wherein the one or more orthodontic attachments are attachment brackets that are configured to secure an orthodontic aligner, retainer, or positioner on one or more teeth of the patient.
However, Paehl et al teaches one or more orthodontic brackets (10 in figs. 2-3; paras. 0019-0025) connected, on a tooth-facing side (16) of the one or more brackets, via at least one linker structure (11), which linker structure is embodied as a predetermined breaking point (breaking point in annotated fig. 18; para. 0062), wherein the one or more orthodontic brackets are configured to secure an archwire on one or more teeth of a patient (para. 0012). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental brackets and applying brackets to teeth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tong et al to incorporate the teachings of Paehl et al and provide one or more orthodontic brackets connected, on a tooth-facing side of the one or more brackets with at least one linker structure as shown by Paehl as a predetermined breaking point, wherein the one or more orthodontic brackets are configured to secure an archwire on one or more teeth of a patient. Doing so would allow for reduction of the material used since the set of bracket blanks are not required to be made, would allow for less chance of error because everything is made in a single step, and would allow for the brackets to be customized, and would allow for successful and rapid orthodontic treatment.
Tong et al in view of Paehl et al fails to teach one or more orthodontic attachments, wherein the one or more orthodontic attachments are attachment brackets that are configured to secure an orthodontic aligner, retainer, or positioner on one or more teeth of the patient.
However, Shivapuja et al teaches one or more orthodontic attachments (figs. 1-5), wherein the one or more orthodontic attachments are attachment brackets that are configured to secure an orthodontic aligner, retainer, or positioner on one or more teeth of the patient (paras. 0014, 0054, 0057).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of 3D printed dental appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tong et al/Paehl et al to incorporate the teachings of Shivapuja et al and provide one or more orthodontic attachments, wherein the one or more orthodontic attachments are attachment brackets that are configured to secure an orthodontic aligner, retainer, or positioner on one or more teeth of the patient. Doing so would allow for precise force delivery to increase the efficiency of moving a tooth.
In regards to claim 2, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al and Shivapuja et al fail to teach a method further comprising b) releasing the one or more brackets or attachments from the tooth surface by breaking, cleaving or dissolving the linker structure.  
However, Paehl et al teaches a method further comprising b) releasing the one or more brackets (10) from the surface by breaking or cleaving the linker structure (para. 0062).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental brackets and applying brackets to teeth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tong et al/Paehl et al/Shivapuja et al to incorporate the further teachings of Paehl et al and provide a method further comprising b) releasing the one or more brackets or attachments from the tooth surface by breaking or cleaving the linker structure. Doing so would allow for reduction of the material used since the set of bracket blanks are not required to be made, would allow for less chance of error because everything is made in a single step, and would allow for the brackets can be customized.  
In regards to claim 3, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al further teaches a method (figs. 2-7) further comprising transferring one or more orthodontic brackets into a transfer tray (Fig. 6a; pars. 0045-0046), the method comprising, after step a) and before step b), a step a1) in which a transfer tray comprising a negative model (300 in fig. 7) of the dentition model is created by forming or molding a matrix material over the dentition model including the one or more brackets (para. 0044), thereby forming cavities (304 in fig. 7) which accommodate the brackets.
Tong et al fails to teach a method further comprising transferring one or more orthodontic brackets from the dentition model into a transfer tray, but Tong et al teaches a method further comprising transferring one or more orthodontic brackets into a transfer tray (pars. 0045-0046). Thus, it would have been obvious to a person of ordinary skill in the art to try transferring one or more orthodontic brackets from the dentition model into a transfer tray in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product by the brackets are released in such way that they remain in the cavities formed in the negative model. Doing so would allow for increased accuracy for placement of brackets, since placing brackets by hand means that minor errors can be made, and would prevent errors in which custom brackets are placed incorrectly for the wrong tooth. 
In regards to claim 4, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al teaches a method wherein, after step a1, a step a2) is provided in which the transfer tray is removed from the dentition model (para. 0044).
Tong et al and Shivapuja et al fail to teach a method whereby the one or more brackets or attachments are released from the tooth surface by breaking, cleaving or dissolving the linker structure, a3) in such way that they remain in the cavities formed in the negative model.  
However, Paehl et al teaches a method whereby the one or more brackets are released by breaking or cleaving the linker structure (para. 0062).
Tong et al/Paehl et al/Shivapuja et al does not explicitly teach a method whereby the brackets are released in such way that they remain in the cavities formed in the negative model, but Tong et al teaches a method further comprising transferring one or more orthodontic brackets into a transfer tray (pars. 0045-0046). Thus, it would have been obvious to a person of ordinary skill in the art to try a method whereby the brackets are released in such way that they remain in the cavities formed in the negative model in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product by the brackets are released in such way that they remain in the cavities formed in the negative model. Doing so would allow for increased accuracy for placement of brackets, since placing brackets by hand means that minor errors can be made, and would prevent errors in which custom brackets are placed incorrectly for the wrong tooth.
In regards to claim 5, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al further teaches a method further comprising transferring one or more orthodontic brackets from the transfer tray to one or more teeth of a patient, said method comprising the steps of c) arranging the transfer tray on one or more teeth of a patient, and d) attaching the one or more brackets to the one or more tooth surfaces (paras. 0010).  
In regards to claim 7, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al further teaches a method wherein the dentition model further comprises a model of a patient's gum or jaw ridge (gum model in annotated fig. 3A) which supports the one or more tooth models.  

    PNG
    media_image2.png
    583
    775
    media_image2.png
    Greyscale

In regards to claim 8, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al further teaches a method further comprising producing a prefilled transfer tray for the deployment of one or more orthodontic brackets on one or more teeth of a patient (para. 0047). 
In regards to claim 10, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al further teaches a method wherein one or more orthodontic brackets are deployed to one or more teeth of a patient, the method further comprising 3ATTORNEY DOCKET NO. 13318.0052U1a) arranging a transfer tray (300), into the cavities (304) of which one or more orthodontic brackets or attachments have been transferred over a patient's gum (para. 0045-0046), and b) attaching one or more orthodontic brackets to one or more labial and/or palatal surfaces of the one or more teeth (paras. 0044-0046).
In regards to claim 16, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al further teaches the method wherein the CAM method is 3D printing (para. 0038).
In regards to claim 18, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al further teaches the method wherein the tooth model (200 in fig. 2; para. 0038) has, on the labial and/or palatal surface of the model, one or more orthodontic brackets (202 in fig. 2; para. 0038, 0044) connected to a tooth surface.
Tong et al and Shivapuja et al fail to teach one or more orthodontic brackets on the tooth-facing side of the one or more orthodontic brackets, to the tooth surface via the at least one linker structure.  
However, Paehl et al teaches one or more orthodontic brackets (10 in figs. 2-3; paras. 0019-0025) connected, on the tooth-facing side (16) of the one or more orthodontic brackets via the at least one linker structure (11).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental brackets and applying brackets to teeth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tong et al/Paehl et al/Shivapuja et al to incorporate the further teachings of Paehl et al and provide one or more orthodontic brackets connected, on the tooth-facing side of the one or more orthodontic brackets, to the tooth surface via the at least one linker structure. Doing so would allow for reduction of the material used since the set of bracket blanks are not required to be made, would allow for less chance of error because everything is made in a single step, and would allow for the brackets to be customized.
In regards to claim 19, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al teaches a method (fig. 2) wherein the tooth model (200 in fig. 2; para. 0038) has, on a labial and/or palatal surface of the model, one or more orthodontic brackets (202 in fig. 2; para. 0038, 0044) connected to a tooth surface. 
Tong et al fails to teach one or more orthodontic attachments connected, on a tooth-facing side of the one or more orthodontic attachments, to the tooth surface via the at least one linker structure (4).
However, Paehl et al teaches one or more orthodontic brackets (10 in figs. 2-3; paras. 0019-0025) connected, on the tooth-facing side (16) of the one or more brackets, via the at least one linker structure (11). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental brackets and applying brackets to teeth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tong et al to incorporate the teachings of Paehl et al and provide one or more orthodontic brackets connected, on a tooth-facing side of the one or more brackets via the at least one linker structure as shown by Paehl. Doing so would allow for reduction of the material used since the set of bracket blanks are not required to be made, would allow for less chance of error because everything is made in a single step, and would allow for the brackets to be customized, and would allow for successful and rapid orthodontic treatment.
Tong et al in view of Paehl et al fails to teach one or more orthodontic attachments. 
However, Shivapuja et al teaches one or more orthodontic attachments (figs. 1-5, paras. 0014, 0054, 0057).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of 3D printed dental appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tong et al/Paehl et al to incorporate the teachings of Shivapuja et al and provide one or more orthodontic attachments. Doing so would allow for precise force delivery to increase the efficiency of moving a tooth.

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tong et al to incorporate the teachings of Shivapuja et al and provide the method wherein the tooth model has, on the labial and/or palatal surface of the model, one or more orthodontic attachments connected on a tooth surface, as such a modification is merely the substitution of one known dental appliance (orthodontic attachments (Shivapuja et al, para. 0014)) configured to reposition teeth for another known dental appliance (orthodontic brackets (Tong et al, 202 in fig. 2; para. 0038, 0044) configured to reposition teeth, and the results of such a modification would have been predictable, namely, providing for the repositioning of teeth in the mouth.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (U.S. Application 2018/0153651 A1) in view of Paehl et al (U.S. Application 2016/0302884 A1) in view of Shivapuja et al (U.S. Publication No. 20160256240 A1) as applied to claim 3 above, and further in view of Cinader et al (U.S. Application 2006/0257821 A1).
In regards to claim 6, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al/Paehl et al/Shivapuja et al fail to teach a method wherein the transfer tray is formed by vacuum forming of a thermoplastic sheet over the dentition model.  
However, Cinader et al teaches a method wherein the transfer tray is formed by vacuum forming of a thermoplastic sheet over the dentition model (para. 0014).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental brackets and applying brackets to teeth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tong et al/Paehl et al/Shivapuja et al to incorporate the teachings of Cinader et al and provide a method wherein the transfer tray is formed by vacuum forming of a thermoplastic sheet over the dentition model. Doing so would allow for a transfer tray to be created without the mess associated with using a curable material to create the tray.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (U.S. Application 2018/0153651 A1) in view of Paehl et al (U.S. Application 2016/0302884 A1) in view of Shivapuja et al (U.S. Publication No. 20160256240 A1) as applied to claim 1 above, and further in view of Alauddin et al (EP 3146934 A1).
In regards to claim 17, Tong et al/Paehl et al/Shivapuja et al teach the invention substantially as claimed. Tong et al/Paehl et al/Shivapuja et al fails to teach a method wherein at least one bracket or attachment of the one or more brackets or attachments comprises, on a side of the at least one bracket facing a surface of the tooth model, a microstructure.
However, Alauddin et al teaches a method (figs. 2A-2B, 4, paras. 0028-0031) wherein at least one bracket (10) of the one or more brackets comprises, on a side (40) of the at least one bracket facing a surface of the tooth model, a microstructure (para. 0033, 0046).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental brackets and applying brackets to teeth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tong et al/Paehl et al/Shivapuja et al to incorporate the teachings of Alauddin et al and provide a method wherein at least one bracket or attachment of the one or more brackets or attachments comprises, on a side of the at least one bracket facing a surface of the tooth model, a microstructure. Doing so would allow for different degrees of performance (e.g., elastic modulus) in different direction to address debonding force (para. 0047).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772